 



Exhibit 10.8

AMENDMENT AGREEMENT

     THIS AMENDMENT AGREEMENT is made as of March 22, 2005, by and between
Century Aluminum Company, a Delaware corporation (the “Company”), and David W.
Beckley (the “Executive”).

RECITALS

     A. The Company and the Executive are parties to an Employment Agreement,
made as of January 1, 2002, pursuant to which the parties agreed that the
Company would employ Executive as Executive Vice President and Chief Financial
Officer. The Employment Agreement was amended as of December 9, 2003. That
amended agreement is hereafter referred to as the “Employment Agreement”.

     B. Executive has expressed his interest in retiring from the Company prior
to December 31, 2005. The Company believes it is in the best interest of the
Company to have Executive serve until December 31, 2005.

     C. Executive is willing to continue his employment with the Company on the
terms and conditions set forth in this Amendment Agreement.

     THE PARTIES AGREE AS FOLLOWS:

     1. Term of Employment. Executive agrees he will continue to serve the
Company as its Executive Vice President and Chief Financial Officer through
December 31, 2005. Executive also agrees he shall make himself available to
consult with the Company after December 31, 2005, as may be reasonably requested
by the Company.

     2. Special Bonus. Provided Executive satisfactorily completes his service
as provided in paragraph 1. of this Amendment Agreement, Executive shall be paid
early in calendar year 2006 a special bonus equal in amount to 50% of his then
current base pay. This special bonus shall be in addition to all other
compensation he shall be entitled to receive under his Employment Agreement or
otherwise.

     3. Incorporation of Amendment Agreement and SPA. Except as explicitly set
forth in the Amendment Agreement, the parties do not intend to modify the terms
and conditions of the Employment Agreement or the SPA, those terms and
conditions shall remain in full force and effect, and they shall be incorporated
into this Amendment Agreement by this reference.

 



--------------------------------------------------------------------------------



 



          CENTURY ALUMINUM COMPANY    
 
       
By:
  /s/ Gerald J. Kitchen    

       
 
       
Title:
  Executive Vice President    

       
 
       

  /s/ David W. Beckley    

       

  David W. Beckley    

 